Opinion issued June 24, 2004 













In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-01015-CR
____________

TOMEKA ANN PHILLIPS, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 21st District Court
Washington County, Texas
Trial Court Cause No. 13122



 
MEMORANDUM  OPINION
           Appellant, Tomeka Ann Phillips, filed a motion to dismiss the above-referenced appeal.  The motion complies with the Texas Rules of Appellate
Procedure.  See Tex. R. App. P. 42.2(a).
          We have not yet issued a decision.  Accordingly, the appeal is dismissed. 
          The Clerk of this Court is directed to issue the mandate.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Keyes and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).